Citation Nr: 0019795	
Decision Date: 07/28/00    Archive Date: 08/02/00

DOCKET NO.  97-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture-dislocation of the right third (middle) finger, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from September 1951 to 
June 1955.

The instant appeal arose from a June 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which denied a 
claim for an increased rating.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on June 7, 2000, and a 
transcript of that hearing has been associated with the 
record on appeal.  During his hearing, reference was made to 
a claim for service connection for carpal tunnel syndrome 
(CTS).  In a written statement dated the day of the hearing, 
the veteran claimed entitlement to service connection for 
bilateral CTS and a cervical disorder affecting C-3 to C-7 
due to his service-connected right middle finger disability.  
The Board notes that a claim for entitlement to service 
connection for left CTS was previously denied in an 
unappealed June 1995 rating decision and that private medical 
evidence recently associated with the claims folder is 
pertinent to these claims.  Since these issues have not been 
developed by the RO, they are referred to the RO for 
appropriate action.  These issues are not inextricably 
intertwined with the issue on appeal and therefore would have 
no effect on whether a rating in excess of 10 percent for a 
residuals of a fracture-dislocation of the right middle 
finger is warranted.  Kellar v. Brown, 6 Vet. App. 157 
(1994).

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's residuals of a fracture-dislocation at the 
right proximal interphalangeal (IP) joint are manifested by 
complaints of inability to use the finger and significant 
pain when making a fist.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of a fracture-dislocation of the right middle 
finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.71a, Diagnostic Code 5199-5154 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  That is, he has presented 
a claim which is plausible.  Generally, a claim for an 
increased evaluation is considered to be well grounded.  A 
claim that a condition has become more severe is well 
grounded where the condition was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  VA treatment records 
have been associated with the claims folder; however, he 
testified during his June 2000 hearing that he had not 
received treatment for his right middle finger in 
approximately six years.  He has not asserted that there are 
any missing, relevant records.  For these reasons, the Board 
finds that VA's duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes. A disposition on the merits 
is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

A review of the service medical records reveals that while 
playing softball in June 1954, the appellant sustained a chip 
fracture of the proximal portion of the middle phalanx of the 
right middle finger.  July 1954 clinical records also noted 
dislocation of the right proximal IP joint, and open 
reduction was performed.  Following continued complaints of 
swelling and pain, with partial subluxation and fracture 
dislocation found on X-rays, the veteran underwent 
arthroplasty of the right middle finger in March 1955.  
Arthritis was found in the right proximal IP joint.

Service connection for residuals of a fracture-dislocation of 
the right middle finger was granted in a July 1956 rating 
decision and a noncompensable disability evaluation was 
assigned.  A February 1958 rating decision increased the 
disability evaluation to 10 percent, which has been confirmed 
and continued to the present time.
The primary concern in a claim for an increased evaluation is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The appellant filed the present claim for 
increase in 1997.  During his June 2000 personal hearing, he 
testified that he had last received treatment for his right 
middle finger approximately six years ago.  VA treatment 
records were developed from 1993 to 1997 and show no 
complaint, treatment, or diagnosis of the right middle 
finger.  Likewise, private medical records associated with 
the claims folder dated from 1995 to 2000 do not show any 
complaint, treatment, or diagnosis of the right middle 
finger.  The veteran also testified that he could do little 
work with his right hand, that he had pain if he tried to 
make a fist with the right hand, and that he could not use 
the right middle finger for anything.

The appellant's right middle finger disorder is currently 
rated as 10 percent disabling under Diagnostic Code 5154 as 
analogous to amputation of the middle finger.  38 C.F.R. 
§§ 4.20, 4.71a, Diagnostic Code 5154 (1999).  Diagnostic Code 
5154 provides a 10 percent evaluation for amputation of the 
middle finger of the major or minor extremity if the point of 
the amputation is at the proximal interphalangeal joint or 
proximal thereto, without metacarpal resection.  A 20 percent 
evaluation will be assigned for amputation of the middle 
finger of the major or minor upper extremity if the 
amputation involves metacarpal resection with more than one-
half of the bone lost.

The appellant contends that his service-connected right 
middle finger is unusable, like an amputation, and therefore 
it is of sufficient severity to warrant a 20 percent rating.  
However, the Board does not find that the right middle finger 
disability more nearly approximates the criteria contemplated 
for a 20 percent rating.  This is especially true where the 
veteran concedes that he has not received any treatment for 
the finger in more than five years.  The service medical 
records show that the fracture and dislocation of the finger 
was at the IP, not the MP, joint.  The medical evidence does 
not show that the veteran underwent metacarpal resection or 
that more than one-half of the bone was lost.  

The Board's conclusion comports with 38 C.F.R. § 4.68 (1999), 
which deems that the combined rating for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level.  As the appellant's point of injury to the 
left middle finger was at the proximal interphalangeal joint 
or proximal thereto, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5154.

Other provisions of the rating schedule have been considered.  
With respect to the rating of musculoskeletal joint 
disabilities, the Court has held that the Board must consider 
the application of 38 C.F.R. § 4.40 (1999) regarding 
functional loss due to joint pain on use or during flare-ups, 
and 38 C.F.R. § 4.45 (1999) regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  DeLuca v. 
Brown, 8 Vet. App. 202, 203 (1995).  However, because the 
veteran is now in receipt of the maximum allowable rating for 
functional impairment of the finger at the affected (IP) 
level, the provisions of 38 C.F.R. § 4.40 and § 4.45 need not 
be separately considered.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

After review of all material issues of fact and law, the 
Board concludes that a preponderance of the evidence is 
against entitlement to a higher schedular evaluation for his 
right middle finger disability.  Finally, and for the reasons 
discussed above, the evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

ORDER

A claim for an increased rating for residuals of a fracture-
dislocation of the right middle finger is denied.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 

